 Case 2:20-cv-02810-ES-MAH Document 4 Filed 05/27/20 Page 1 of 2 PageID: 75



                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

          CHAMBERS OF                                                  MARTIN LUTHER KING
         ESTHER SALAS                                                     COURTHOUSE
  UNITED STATES DISTRICT JUDGE                                            50 WALNUT ST.
                                                                            ROOM 5076
                                                                        NEWARK, NJ 07101
                                                                            973-297-4887




                                         May 27, 2020


                                       LETTER ORDER


       Re:      National Labor Relations Board v. Alaris Health at Hamilton Park,
                Civil Action No. 20-2810 (ES) (MAH)

Dear Parties:

        On March 13, 2020, the National Labor Relations Board (the “Board”) filed an unopposed
motion seeking an order enforcing two administrative subpoenas issued to Alaris Health at
Hamilton Park (“Alaris Hamilton”), and an award of attorneys’ fees and costs. (D.E. No. 1). On
May 8, 2020, the Honorable Michal A. Hammer, U.S.M.J., issued a Report and Recommendation
that the undersigned grant the Board’s motion. (D.E. No. 3). The parties had 14 days to file and
serve any objections to the Report and Recommendation pursuant to Local Civil Rule 72.1(c)(2).
To date, neither party has filed an objection.

     Having reviewed the relevant submissions and Magistrate Judge Hammer’s Report and
Recommendation, and for the reasons stated therein,

       IT IS on this 27th day of May 2020,

     ORDERED that this Court ADOPTS Magistrate Judge Hammer’s Report and
Recommendation in full, as the Opinion of this Court; and it is further

       ORDERED that the Board’s motion is GRANTED-IN-PART; and it is further

       ORDERED that Subpoena Duces Tecum A-1-180SE2N is enforced in its entirety and
Alaris Hamilton must produce to the Board the documents requested in Subpoena Duces Tecum
A-1-180SE2N within 14 calendar days of this Order; and it is further

       ORDERED that Subpoena Ad Testificandum B-1-180SDXD is enforced in its entirety and
Alaris Hamilton shall appear and be deposed at the requested location upon a date to be determined
by the Board; and it is further
 Case 2:20-cv-02810-ES-MAH Document 4 Filed 05/27/20 Page 2 of 2 PageID: 76



          ORDERED that the Board’s request for attorneys’ fees is DENIED at this time; and it is
further

          ORDERED that the Clerk of Court shall TERMINATE docket entry numbers 1 and 3.


                                                    s/Esther Salas
                                                    Esther Salas, U.S.D.J.




                                                2
